Citation Nr: 1826680	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-04 736	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.
 
2.  Entitlement to service connection for a disability manifested by muscle pain in the leg, shoulders, elbows, and the back, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for asthma


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to May 1991, and had additional service in the Naval Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  An October 2017 Travel Board hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends his disabilities manifested by fatigue and muscle pain and his sinusitis and asthma are due to exposure to environmental hazards while he served in Southwest Asia.  His service personnel records confirm that he served in Southwest Asia from December 1990 to April 1991.

On May 2012 VA Gulf War chronic fatigue examination, the examiner opined that there was no evidence of chronic fatigue syndrome (CFS) or an undiagnosed illness.  She explained that the Veteran's symptoms of fatigue were more likely than not related to his underlying sleep problem.  The opinion is inadequate because it is based on review of an incomplete record (Hines VAMC treatment records from 1992 to 2009 have not been associated with the file) and does not include rationale.  Therefore, another examination to secure a medical opinion is necessary.

On May 2012 VA Gulf War joint examination, the examiner opined that there was no evidence of fibromyalgia or an undiagnosed illness.  She explained that the Veteran had back, elbow, shoulder, and knee pain but that the characteristics of his pain and the negative physical examination failed to demonstrate fibromyalgia.  The opinion is inadequate because it is based on review of an incomplete record (Hines VAMC treatment records from 1992 to 2009 have not been associated with the file), it does not provide etiologies for the pain shown on examination, and does not include rationale.  Additionally, in light of the recent holding in in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), the Federal Circuit held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  In other words, where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  To establish the presence of a disability, the Veteran will need to show that his pain reaches the level of functional impairment of earning capacity."  In other words, subjective pain in and of itself will not establish a current disability.  Consideration should be given to the impact, or lack thereof, from pain, focusing on evidence of functional limitation caused by pain. Therefore, another examination to secure a medical opinion, to include regarding the functional impairment due to pain, if any, is necessary.

On May 2012 VA Gulf War sinus conditions examination, allergic rhinitis and "likely" chronic sinusitis were diagnosed.  The examiner opined that it is more likely than not that the Veteran's service contributed to his worsening symptoms of allergic and chronic sinusitis.  The examiner notes that she did not review the Veteran's file, but based her findings on his reported history.  On October 2013 VA sinusitis examination, chronic sinusitis with nasal polyps was diagnosed.  The examiner noted that the Veteran reported his nasal symptoms started 1 month after he returned from Kuwait and opined that it was unlikely that his sinus disorder was related to exposure to oil fumes in Kuwait.  The May 2012 opinion is inadequate because the examiner did not review the Veteran's file, and no rationale was provided.  The October 2013 opinion is inadequate because no etiology or rationale was provided.  Therefore, another examination to secure a medical opinion 
regarding the etiology of his sinusitis is warranted.  

On May 2012 VA Gulf War respiratory conditions examination, the diagnosis was asthma.  The examiner opined that the reactive airway disorder is less likely than not related to Gulf War service.  She explained that the symptoms began close to 10 years after service.  However, a September 2007 private treatment record notes that the Veteran reported that he had breathing problems since returning from Desert Storm.  The opinion is inadequate for rating purposes because it does not include rationale, does not acknowledge the lay statements in the record, and mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  Therefore, another examination to secure a medical opinion is necessary.

A November 2017 medical statement by a VA provider, Dr. Sachs, notes that the Veteran reported a history of chronic muscle pain, morning stiffness, chronic fatigue, and sinus symptoms since his Gulf War service.  The provider suggests that the Veteran has multiple symptoms that would be consistent with chronic multisystem illness or "Gulf War syndrome," and that there is a known correlation between exposure to burn pits and other airborne irritants and chronic lung and sinus issues.  However, the medical opinion presented does not apply the proper standard of review ("consistent with" and "correlation between" versus "at least as likely as not") and does not include citation to medical authority.  The medical statement also lacks adequate rationale and does not address the prior VA opinions.  

In his May 2013 notice of disagreement (NOD), the Veteran indicated that in 1992 he sought treatment for Gulf War related symptoms at the Hines VAMC and continued to seek treatment from Hines VAMC thereafter.  A review of the record found that the only Hines VAMC records in the file are from October 2009 to November 2013(apart from a non-labeled July 1993 treatment record that the Veteran asserts is from Hines VAMC).  As the Veteran has indicated that there is pertinent evidence that is outstanding, it must be sought.  Additionally, as the record reflects that the Veteran continues to receive ongoing treatment for the disabilities on appeal, including from VA and private providers, and records of such treatment may contain pertinent information, outstanding records of the treatment must be obtained and considered.  The record contains VA treatment records for the disabilities on appeal only up to November 2013.  VA treatment records are constructively of record. 38 C.F.R. § 3.159 (c)(2). 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for muscle pain, fatigue, sinusitis, and asthma and to provide authorizations for VA to obtain updated, to the present, records of any private evaluations or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private medical records are received.  The AOJ should specifically secure complete updated records of all VA evaluations and treatment the Veteran has received for muscle pain, fatigue, sinusitis, and asthma disabilities since November 2013.

The AOJ should also secure for the record any existing records of evaluations and/or treatment the Veteran received for muscle pain, fatigue, sinusitis, and asthma disabilities at the Hines VAMC from January 1992 through October 2009.  The search for the records must encompass that facility itself, as well as any records depository where such records may have been retired.  If the records cannot be located/are unavailable, it should be so noted in the record, and the Veteran should be so advised (and the scope of the search must be described).

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to clarify the diagnosis (and related symptoms) of any fibromyalgia and CFS.  The claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should:

a) Indicate whether or not the Veteran has diagnoses of fibromyalgia and/or CFS, and identify the signs and symptoms that support any such diagnosis, or those necessary for such diagnoses found lacking. 

b) If a diagnosis of CFS is not found, the examiner should further indicate whether Veteran has signs or symptoms of an undiagnosed illness manifested by fatigue.

c) If fibromyalgia is not diagnosed, the examiner should indicate whether or not the Veteran has a chronic disability manifested by joint and muscle pain (and if so, its nature and likely etiology).  If such disorder is not diagnosed, reconcile the conclusions with the Veteran's reports of joint pain. 

Complete rationale must accompany all opinions. 

3.  The AOJ should also arrange for an ENT examination of the Veteran to ascertain the likely etiology of his sinusitis.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should:

a) Identify the likely etiology for the Veteran's sinusitis.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service/reported exposure to fumes/chemicals therein, to specifically include February 1991 exposure to fumes/vapors and oil droplets caused by burning wells in the vicinity of the Al Burgan oil fields, Kuwait? 

b) If the sinusitis is determined to be unrelated to service, please identify the etiology for the sinusitis considered more likely and explain why that is so.

The examiner should include rationale with all opinions. The examiner is also asked to comment on (express agreement or disagreement with) the opinions offered by the 2012 and 2013 VA examiners and in the November 2017 medical statement by a VA provider regarding the chronic sinusitis (including rationale for the agreement or disagreement). 

4.  The AOJ should also arrange for the Veteran to be examined by an allergist or pulmonologist to determine the likely etiology of his asthma.  The entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should:

a) Identify the most likely etiology for the Veteran's asthma?  Specifically is it at least as likely as not (a 50 percent or greater probability) that it is related to his military service/reported exposure to fumes/chemicals therein, to include February 1991 exposure to fumes/vapors and oil droplets caused by burning wells in the vicinity of the Al Burgan oil fields, Kuwait? 

b) If the asthma is determined to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely (with explanation why that is so).

The examiner should include rationale with all opinions. The examiner is also asked to comment on (express agreement or disagreement with) the opinions offered by the 2012 VA examiner and in the November 2017 medical statement by a VA provider regarding the chronic lung issues (including rationale for the agreement or disagreement).

5.  The AOJ should then review the record, arrange for any further development necessary, and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

